ICJ_181_ApplicationCERD_AZE_ARM_2022-01-21_ORD_01_NA_00_EN.txt.                                                 21 JANVIER 2022

                                                 ORDONNANCE




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (AZERBAÏDJAN c. ARMÉNIE)




                          ___________




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (AZERBAIJAN v. ARMENIA)




                                                21 JANUARY 2022

                                                    ORDER

                            INTERNATIONAL COURT OF JUSTICE



                                              YEAR 2022
                                                                                                  2022
                                                                                               21 January
                                                                                               General List
                                                                                                 No. 181
                                            21 January 2022



  APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
               OF ALL FORMS OF RACIAL DISCRIMINATION

                                  (AZERBAIJAN v. ARMENIA)



                                               ORDER



Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
           BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
           NOLTE, CHARLESWORTH; Registrar GAUTIER.


      The International Court of Justice,

      Composed as above,

      After deliberation,

      Having regard to Article 48 of the Statute of the Court and to Articles 31, 44, 45, paragraph 1,
and 48 of the Rules of Court,

      Having regard to the Application filed in the Registry of the Court on 23 September 2021,
whereby the Republic of Azerbaijan instituted proceedings against the Republic of Armenia
concerning alleged violations of the International Convention on the Elimination of All Forms of
Racial Discrimination of 21 December 1965,

      Having regard to the Request for the indication of provisional measures submitted by the
Republic of Azerbaijan on 23 September 2021 and to the Order of 7 December 2021 by which the
Court indicated certain provisional measures;

                                                 -2-

      Whereas, at a meeting held by the President of the Court with the Agents of the Parties by
video link on 13 January 2022, pursuant to Article 31 of the Rules of Court, the Agent of Azerbaijan
indicated that the Parties had agreed to request a period of 12 months, respectively, for the
preparation of a Memorial by the Applicant and a Counter-Memorial by the Respondent; and whereas
the Agent of Armenia confirmed the agreement between the Parties to request time-limits of
12 months for the submission of the initial written pleadings;

      Taking into account the agreement of the Parties,

      Fixes the following time-limits for the filing of the written pleadings:

      23 January 2023 for the Memorial of the Republic of Azerbaijan;

      23 January 2024 for the Counter-Memorial of the Republic of Armenia; and

      Reserves the subsequent procedure for further decision.



      Done in French and in English, the French text being authoritative, at the Peace Palace,
The Hague, this twenty-first day of January, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of the
Republic of Azerbaijan and the Government of the Republic of Armenia, respectively.




                                                        (Signed)     Joan E. DONOGHUE,
                                                                          President.




                                                          (Signed)   Philippe GAUTIER,
                                                                          Registrar.


                                            ___________

